     Case: 1:19-cv-00242 Document #: 56 Filed: 07/11/19 Page 1 of 1 PageID #:194

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Randy R. Liebich
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−00242
                                                           Honorable Thomas M. Durkin
Illinois Department Of Corrections, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11, 2019:


       MINUTE entry before the Honorable Sunil R. Harjani: Status hearing held.
Settlement conference is set for 8/13/2019 at 1:30 p.m. A preliminary settlement
discussion with the attorneys of record is scheduled for 8/9/2019 at 10:30 a.m. by
telephone. Plaintiff's counsel shall initiate the call to Defendant's counsel and jointly
contact chambers at (312) 435−3000. Plaintiff's settlement letter is due by 7/29/2019.
Defendants' settlement letter is due by 8/5/2019. Counsel cannot agree to amend the letter
exchange deadlines amongst themselves. Parties are reminded that Magistrate Judge
Harjani requires compliance with his Standing Order for Settlement Conference, which is
available on the Courts website at www.ilnd.uscourts.gov. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
